Citation Nr: 1032403	
Decision Date: 08/27/10    Archive Date: 09/01/10	

DOCKET NO.  04-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to an automobile and adaptive equipment or for 
adaptive equipment only.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the VARO in 
Waco, Texas, that denied entitlement to the benefits sought.  

The case was previously before the Board in August 2007 at which 
time it was remanded for further development.  The requested 
actions were accomplished and the case has been returned to the 
Board for appellate review.

The appeal is once again REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  The VA will notify the 
Veteran should further action be required.  


REMAND

As noted previously, in order to establish entitlement to 
assistance in purchasing an automobile or other conveyance, the 
Veteran must have a service-connected disability which includes 
one of the following:  Loss or permanent loss of use of one or 
both feet; or loss or permanent loss of use of one or both hands; 
or permanent impairment of vision to both eyes to the required 
specified degree.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  
Loss of use of the foot is defined as a condition where no 
effective function remains other than that which would equally be 
well served by an amputation stump at the site of election below 
the knee with the use of a suitable prosthetic appliance.  Such 
determination will be made on the basis of the actual remaining 
function, whether acts of balance, propulsion, or the like, could 
be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2).  In the event that the 
Veteran does not meet the criteria for assistance in purchasing 
an automobile or other conveyance, if she has ankylosis of one or 
both knees or one or both hips due to a service-connected 
disability, entitlement to adaptive equipment eligibility is 
established.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(iv).  

The Veteran is currently in receipt of service connection for 
bilateral knee and bilateral foot disorders.  Service connection 
is in effect for:  Dysthymia, rated as 70 percent disabling; 
chondromalacia of the left patella, postoperative status, with 
degenerative joint disease and retropatellar pain syndrome, rated 
as 30 percent disabling; chondromalacia of the right patella, 
postoperative status, with degenerative joint disease and 
retropatellar pain syndrome, rated as 30 percent disabling; heel 
spur syndrome of the left foot, associated with the 
chondromalacia, rated as 10 percent disabling; and heel spur 
syndrome of the right foot, also associated with chondromalacia, 
rated as 10 percent disabling.  With consideration of the 
bilateral factor, a 90 percent combined rating has been in effect 
since August 1, 2002.  Also, the Veteran has been in receipt of a 
total rating based on unemployability due to the severity of her 
service-connected disabilities from August 1, 2002.

A review of the record shows the Veteran has a number of 
nonservice-connected disabilities, including diabetic neuropathy 
of the lower extremities and deep vein thrombosis of the lower 
extremities.  A VA health care professional noted in her review 
of the file in March 2010 that the Veteran "suffers from severe 
diabetic neuropathies in her lower extremities where she does not 
feel her feet.  Additionally, she has seizures.  This would 
exclude her from an automobile based on these listed disabilities 
which she is not service connected for with the leading phrase:  
The Veteran is less likely as not (50/50 probability) due an 
automobile for her service-connected disabilities relating to the 
bilateral lower extremities based on the above aforementioned."  
The physician's assistant then added that "however, the specially 
adaptive equipment is least as likely as not (50/50 probability) 
would be appropriate for her service-connected bilateral lower 
extremities from the numerous knee surgeries, DVT's, and 
decreased ambulation."

The Board notes that service connection is not in effect for deep 
venous thrombosis of the extremities.  Accordingly, the Board 
believes that further clarification from the health care 
professional is in order.  

In view of the foregoing, the case is REMANDED for the following 
actions:  

1.  The RO/AMC should obtain all available 
recent VA treatment records pertaining to 
the Veteran's service-connected bilateral 
knee and bilateral foot disorders, and 
associate those records with the claims 
file.  

2.  The health care professional who 
examined the Veteran in April 2009 and 
expressed an opinion as to whether the 
Veteran's need for an automobile and 
specially adaptive equipment or for 
adaptive equipment only was in order based 
on the severity of her service-connected 
disabilities involving the lower 
extremities should be contacted and asked 
to clarify her statement that the specially 
adaptive equipment was least as likely as 
not appropriate for the service-connected 
bilateral lower extremities from the 
Veteran's numerous knee surgeries, deep 
venous thrombosis, and decreased 
ambulation.  The examiner should base her 
opinion primarily on the severity of the 
service-connected impairment alone.  This 
would exclude the deep vein thrombosis.  
The examiner should comment on whether the 
service-connected disorders have resulted 
in the loss of use of one or both lower 
extremities or ankylosis of either knee.  
If loss of use of either lower extremity is 
found, the examiner should comment on the 
extent to which assistive devices are 
required.  If the Veteran has loss of use 
of an extremity, but it is because of 
nonservice-connected disability such as 
diabetic neuropathy only, the examiner 
should so state.  Additionally, the 
examiner should address the effect of her 
seizures on her ability to operate a motor 
vehicle.  The complete rationale for any 
opinions expressed should be provided.  
Should that health care professional not be 
available, the claims file should be 
reviewed by an appropriate VA medical 
professional to determine, as best as 
possible, the extent of impairment of the 
service-connected disabilities in regard to 
the Veteran's specially adaptive equipment 
and automobile claims.  If deemed 
advisable, an examination is authorized for 
the purpose of determining whether the 
service-connected disabilities alone have 
resulted in (i) blindness in both eyes, 
(ii) the loss of use of one or both lower 
extremities, or (iii) ankylosis in either 
knee.  If such loss of use is found, the VA 
medical professional should comment on the 
extent to which assistive devices are 
required.  If the Veteran has loss of use 
of an extremity, but on account of 
nonservice-connected disability (such as 
diabetic neuropathy), only, the VA medical 
professional should so state.  The complete 
rationale for any opinion expressed should 
be provided.  

3.  After completion of the above, the 
claim should be readjudicated.  If the 
determination of the claim remains adverse 
to the Veteran, she and her representative 
should be furnished with a supplemental 
statement of the case and be given an 
opportunity for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



